Citation Nr: 0528850	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and 2 witnesses


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
October 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of July 
2002, by the Boise, Idaho, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
evaluation in excess of 30 percent for PTSD.  The notice of 
disagreement (NOD) as to that decision was received in 
October 2002.  The statement of the case (SOC) was issued in 
January 2003.  The substantive appeal was received in April 
2003.  

The Board observes that, in a previous, February 1989 rating 
action, the RO had denied an evaluation in excess of 10 
percent for PTSD.  The veteran filed a timely NOD in February 
1989.  The SOC was issued May 1989 and a substantive appeal 
was received in July 1989.  In an August 1989 Hearing 
Officer's decision, a 30 percent evaluation was granted for 
PTSD, effective from December 1988, the date of the veteran's 
claim for an increased evaluation.  In July 1990, the Board 
remanded the PTSD increased rating claim for additional 
evidentiary development.  In a subsequent Board decision of 
February 1991 it was noted that, in a Supplemental SOC 
following the grant of a 30 percent evaluation, the veteran 
had been notified by the RO that his appeal as to that issue 
would be withdrawn unless he notified VA that he intended to 
pursue the appeal.  Thereafter, neither the veteran nor his 
representative indicated any disagreement with the increased 
evaluation to 30 percent that had been granted, or any 
intention to pursue an appeal, and therefore the appeal was 
deemed withdrawn.

Subsequently, in April 2002, the veteran filed a claim for an 
evaluation in excess of 30 percent for PTSD.  In a November 
2004 Decision Review Officer (DRO) decision, a 50 percent 
evaluation was granted for PTSD, effective from April 30, 
2002, the date of the veteran's claim for an increased rating 
for PTSD.  Accordingly, staged ratings are not at issue in 
this case.  However, since the veteran and his representative 
have indicated that they wish to pursue an appeal for a 
higher rating, the claim remains in appellate status and will 
be adjudicated herein.  


FINDING OF FACT

The evidence of record preponderates against a finding that 
the veteran's PTSD has resulted in occupational and social 
impairment with deficiencies in most areas; in addition, 
there is no evidence that he has displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant both before (May 2002) and after (December 
2004) the adjudication of his claim.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In May 2002 and December 2004 letters implementing VA's 
duties to notify and to assist, the RO informed the veteran 
of the steps that had been undertaken with respect to 
evidentiary development of his claim, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
Collectively, these letters also provided full notice as to 
the VCAA's provisions, and the December 2004 letter included 
the statement, "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised, by virtue of 
a multiple rating decisions and a detailed January 2003 
Statement of the Case (SOC) and subsequent Supplemental SOCs, 
of the pertinent law and what the evidence must show in order 
to substantiate the claim.  All such notices provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that, in an April 2005 statement, the veteran's 
representative indicated that there was no additional 
evidence to submit.  In addition, the record contains VA 
examination reports dated in 2002 and 2003, as well as recent 
VA and Vet Center medical records dated from 2002 to 2005.   

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In March 1987, the veteran filed his original PTSD claim.  
The service personnel records reflect that the veteran was 
awarded a Purple Heart for wounds received in January 1970 
while serving in the Republic of Vietnam.  An April 1987 VA 
PTSD evaluation report indicated that a diagnosis of PTSD was 
warranted as evidenced by his mental status examination and 
history of exposure to combat.  In a June 1987 rating 
decision, service connection was established for PTSD and a 
10 percent evaluation was assigned, effective from March 
1987.

In December 1988, the veteran filed a claim for an increased 
evaluation for PTSD.  Following the results of a VA 
examination and social survey conducted in October and 
November 1989 as well as the veteran's August 1989 hearing 
testimony before a Hearing Officer at the RO, an increased 
evaluation of 30 percent was granted for PTSD from December 
1988.

In April 2002, the veteran filed for an increased evaluation 
for PTSD.  

A VA PTSD examination was conducted in July 2002; the claims 
folder was reviewed.  The report stated that the veteran's 
nutrition and hygiene were excellent.  Speech was 
unremarkable.  Mood was anxious and affect was moderately 
anxious.  The veteran was alert and oriented times three.  He 
had no difficulty with content or process oriented knowledge 
problems put to him, or with attention and concentration 
tasks.  Memory (immediate, recent and remote) was grossly 
intact.  The report stated that the veteran seemed to 
structure his occupational and social environment to a large 
degree to accommodate his specific needs.  It was noted that 
he displayed good judgment relative to future goals.  As 
reported, he displayed no ruminations, obsessions, delusions, 
or compulsions.  He reported having fleeting suicidal and 
homicidal ideations without hallucinations.  The report 
stated that thinking processes were moderately tangential, 
but that generally he presented with good logic.  The 
veteran's fund of information was described as commensurate 
with his background, education and life experiences.  

The report also mentioned that the veteran's symptoms 
included intrusive thoughts, nightmares, and hypervigilence.  
It was noted that the veteran had been married 28 years and 
that he had a fairly good relationship with his wife and also 
maintained contact with two adult children, with whom he had 
at least a satisfactory relationship.  The report indicated 
that the veteran worked full-time as a heavy equipment 
operator, and that he had structured it so that he worked 
alone or with minimal involvement from others.  The report 
stated that the veteran was not receiving therapeutic 
treatment or taking any medication for PTSD.  An Axis I 
diagnosis of PTSD was made and Global Assessment of 
Functioning (GAF) score of 60 was assigned.  The examiner 
explained that this score was indicative of moderate 
difficulty in social and occupational functioning due to 
PTSD.

In January 2003, the veteran underwent a PTSD assessment by a 
psychiatrist at the Vet Center.  The report stated that the 
veteran had been receiving counseling since June 2002, and 
had been seen intermittently since 1981.  The veteran 
described symptoms of intrusive thoughts, anger and 
depression.  It was commented that he lived in relative 
isolation, relating primarily to his wife, his sons, and a 
small circle of friends.  The veteran indicated that he lived 
in the country and was employed at a job where he could be by 
himself most of the time.  Testing revealed significant 
impairment, particularly in the areas of arousal and 
avoidance.  Significant symptoms of depression, repressed 
anger, and social isolation were also documented, and a GAF 
score of 45 was assigned.

Vet Center records dated in 2002 and 2003, including test 
responses and progress notes, are on file.

A statement from the veteran's employer dated in March 2003 
is also of record, which indicated that the veteran had 
worked for a paving company for the past 13 years.  It was 
noted that since the veteran tended to be a loner, to 
accommodate him, he was allowed to work independently, with 
very few people, and when possible, with other Vietnam 
veterans.

The veteran presented testimony at a hearing held at the RO 
in July 2003.  He stated that he was employed as a heavy 
highway construction equipment officer and that his boss has 
accommodated him by letting him largely work alone.  The 
veteran reported that he was a dependable worker, but could 
become irritable around others.  The veteran also testified 
that he had been married 29 years and that his spouse was 
very supportive and gave him a great deal of space.  He 
stated that he only had one really close friend, who was a 
witness at the hearing.  

A VA PTSD examination was conducted in September 2003 and the 
claims folder was reviewed.  The report stated that the 
veteran's nutrition and hygiene were excellent.  Speech was 
unremarkable.  Mood was described as dysphoric and affect was 
mildly depressed.  The veteran was alert and oriented times 
three.  He had no difficulty with content or process oriented 
knowledge problems put to him, or with attention and 
concentration tasks.  Memory (immediate, recent, and remote) 
was grossly intact.  It was noted that he displayed good 
judgment relative to future goals.  As reported, he displayed 
some negative ruminations relative to his PTSD diagnosis, but 
no obsessions, delusions or compulsions.  He reported having 
fleeting suicidal and homicidal ideations without 
hallucinations, but reported no intent to act on them.  The 
report stated that thinking processes were largely 
sequential, logical and goal directed.  The veteran's fund of 
information was described as commensurate with his 
background, education, and life experiences.  

The report also mentioned that the veteran's symptoms 
included re-experiencing and hyper-arousal.  The report 
revealed that the veteran was receiving individual treatment, 
and had been prescribed medication an anti-depressant).  It 
was noted that he worked pretty much on a full time basis in 
the construction industry, although this was described as 
seasonal.  The report indicated that the veteran had 
structured it so that he worked alone or with minimal 
involvement from others.  It was noted that the veteran had 
been married almost 30 years and that he had good contacts 
with his family (wife and sons).  An Axis I diagnosis of PTSD 
was made and GAF score of 50 was assigned.  The examiner 
explained that this score was indicative of serious 
difficulties with social and occupational functioning due to 
PTSD.  It was observed that, despite his serious difficulties 
due to PTSD, the veteran had constructed a world around his 
PTSD signs and symptoms which allowed him to be functioning 
as he was.

VA medical records show that in December 2003, an entry 
indicated that the veteran had not been taking medication for 
a few months and was having more PTSD and depressive 
symptoms, including low energy, concentration and interest.  
A prescription for a new medication for him, Wellbutrin, was 
made.  It was noted that he was not having severe mood swings 
or irritability.  He denied having any suicidal or homicidal 
ideation or any active psychotic material.  It was noted that 
he was alert and oriented and that speech and thought were 
linear, logical, and goal directed, with a normal speech 
rate.  When seen by VA August 2004, the veteran was 
continuing with medication and was not having any new 
symptoms of concern.  It was noted that he was over-sedated 
with medication, but the veteran reported that this helped 
him remain calm, and helped with insomnia.  

In a November 2004 decision, the RO granted a 50 percent 
evaluation for PTSD effective from April 2002, the date of 
the claim for an increased evaluation.  

VA records reflect that the veteran was hospitalized as an 
inpatient from November 3, 2004, to December 10, 2004, due to 
deterioration of psychosocial functioning with worsening of 
PTSD and related problems.  A December 1, 2004, record 
reflects that a GAF score of 35 was assigned.

A VA PTSD assessment was conducted on December 7, 2004.  
Symptoms including sleeplessness, nightmares, depression, and 
survivor guilt were identified.  The veteran was oriented to 
person, place, and time and his affect was described as flat.  
The examiner determined that the veteran met the diagnostic 
criteria for war-zone related PTSD and noted that his war-
zone stressors were clearly sufficient to have produced 
chronic PTSD.  The examiner also observed that the veteran 
seemed to experience significant symptoms of major depressive 
disorder.  The summary stated that PTSD and related symptoms 
were likely to have negatively affected the veteran's quality 
and enjoyment of life and were apt to have had a significant 
adverse impact on his ability to sustain gainful employment, 
particularly in demanding, people-oriented work.  It was 
noted that the veteran would likely derive much benefit from 
continuing individual and/or group therapy related to his 
military experiences.  Axis I diagnoses of PTSD, moderate 
major depressive disorder, and episodic alcohol abuse were 
made.  A GAF score of 35 was assigned, indicative of major 
impairment in several areas. 

VA mental health records dated in January 2005 reveal that 
the veteran was being treated at the Vet Center once a month, 
and it was noted that he was staying in touch with cohort 
members, which was described as a milestone for him.  A 
record dated in February 2005 reveals that the veteran was 
continuing with his medication and was not experiencing any 
new symptoms, except for a report of some increased daytime 
anxiety.  He denied having any suicidal or homicidal ideation 
or any active psychotic material.  It was noted that he was 
alert and oriented, and that his speech and thought were 
linear, logical, and goal directed, with a normal speech 
rate.  

The record contains a February 2005 statement from the 
veteran's VA treating psychiatrist.  The psychiatrist stated 
that there was no question that the veteran suffered from 
rather severe and nearly incapacitating PTSD due to numerous 
very traumatic events which occurred during his service in 
Vietnam.  It was noted that he had improved a degree, since 
being in PTSD counseling, taking medication, and his recent 
in-patient treatment.  The psychiatric expressed disagreement 
with the RO's assessment of the severity veteran's PTSD 
symptoms.

In February 2005, the veteran provided a detailed statement 
regarding his experiences in Vietnam from August 1969 to 
August 1970.  He reported that he was attached to an air 
ambulance platoon and served as a helicopter door-gunner.  He 
reported the details of several helicopter crashes due to 
being hit by enemy fire, and his heroic responses which 
earned him several decorations including a Silver Star, a 
Purple Heart, and a Bronze star with a "V" device.  The 
veteran reported that his current employer had been very 
understanding and accommodating and had made special 
arrangements for him to work alone as much as possible, so 
that the veteran could avoid getting into altercations with 
other employees.

The veteran's wife also provided a February 2005 statement, 
describing the veteran's social and industrial impairments 
owing to his PTSD.

III.  Pertinent Law and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2005).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which replaced DSM-III-R.

Under the revised schedular criteria, effective November 7, 
1996, DC 9411, 38 C.F.R. § 4.130 (2005), PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities (other than eating disorders).  A 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning assessment is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health-
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A GAF score of 31-40 shows some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates that if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

Based upon the evidence of record, the Board finds that the 
clinical reports on file are the most consistent with the 
continued assignment of a 50 percent evaluation.  Under the 
Rating Schedule, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

Currently, the veteran's psychiatric disability is primarily 
manifested by symptoms of some sleep impairment - improved on 
medication, anxiety, depression, re-experiencing (military 
stressors), hyperarousal, nightmares, and survivor guilt.  
There are also indication of the veteran's difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to warrant a 70 percent evaluation the following 
must be demonstrated by the evidence: occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

It is clear from the most recent evidence that nearly none of 
these manifestations (for a 70 percent evaluation) are 
currently shown.  Since April 2002, when a 50 percent 
evaluation for PTSD became effective, there has been no 
clinical indication or documentation of: obsessional rituals, 
illogical speech, near-continuous panic or depression 
interfering with routine activities, impaired impulse 
control, spatial disorientation; or neglect of personal 
appearance and hygiene.  In 2002 and 2003 records symptoms of 
fleeting suicidal and homicidal ideations, without any 
indication of an intent to act on such ideations, were 
identified.  However, more recent medical records dated in 
2004 and 2005 reflect that the veteran denied having any 
suicidal or homicidal ideation or any active psychotic 
material 

Furthermore, it is clear that the veteran has the ability to 
maintain and establish effective relationships as evidenced 
both by his approximately 30-year marriage and his self 
reported satisfactory relationship with his sons, his 
trusting relationship with his close friend, M.S., and 
particular staff members who treat him at the VA and Vet 
Center and his steady employment as a construction equipment 
operator for more than 13 years.  In essence, there is simply 
no indication of occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood. 

During the period of time from April 2002 forward, the 
veteran's assigned GAF score has been evaluated as 60 at the 
highest point, and more recently in December 2004 as 35.  A 
GAF score of 31-40 shows is assigned for some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  In addition, the record 
contains a February 2005 statement from the veteran's VA 
treating psychiatrist (the same doctor who assigned the GAF 
score of 35 to the effect that there was no question that the 
veteran suffered from rather severe and nearly incapacitating 
PTSD due to numerous very traumatic events which occurred 
during his service in Vietnam

However, a review of the recent medical evidence (2002-2005) 
reveals no impairment in reality testing, communication or 
memory and no indication that speech has ever been illogical, 
obscure or irrelevant.  Major impairment in judgment and 
thinking has similarly not been identified.  While the 
veteran's mood has variously been described as dysphoric, 
depressed and anxious, there is no clinical indication of 
major impairment.  The veteran's family relations appear to 
be stable, as evidenced by his 30 year marriage and long-term 
relationship with his sons, which has not been noted to be 
especially problematic.  While it is certainly true, as 
supported by the record, that special arrangements by the 
veteran's employer to let him work alone for the most part 
have been made, the veteran has been steadily employed for 
many years under such an arrangement.  In essence, the 
assigned GAF score of 35 appears to be inconsistent with his 
reported symptoms and his actual social and industrial 
impairment nor is the clinical evidence on file consistent 
with a conclusion that the veteran suffers from nearly 
incapacitating PTSD.

The Board also points out that since the veteran was 
hospitalized in November and December 2004, during which time 
the GAF score of 35 was assigned, his VA doctor noted that he 
had improved a degree, since being in PTSD counseling, taking 
medication and his 2004 in-patient treatment.  Records dated 
in 2005 reflect that he was not experiencing any new 
symptoms, except for a report of some increased daytime 
anxiety.  He denied having any suicidal or homicidal ideation 
or any active psychotic material.  It was noted that he was 
alert and oriented and that speech and thought were linear, 
logical and goal directed with a normal speech rate.  There 
was even a notation that he had made some progress with his 
socialization.  All of these findings are consistent with the 
continued assignment of a 50 percent evaluation.

Overall, the competent evidence of record does not 
demonstrate that the veteran's service-connected PTSD, more 
nearly approximates the criteria for a 70 percent rating.  
The evidence does not reflect occupational and social 
impairment with deficiencies in most areas due to suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; a neglect of personal appearance and hygiene; or 
an inability to establish and maintain effective 
relationships to warrant the award of a 70 percent rating.  
The veteran's courageous actions in service, and his laudable 
efforts in his personal and employment settings, reflect his 
strong character, and at this time place his symptomatology 
at the level identified by his health care providers and 
medical examiners, in the 50 percent range of disability.

In view of the foregoing, the Board finds that the evidence 
preponderates against a rating in excess of 50 percent for 
the veteran's PTSD.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


